           Case 1:20-cv-01389-SLC Document 23 Filed 11/10/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
CHRISTOPHER HASH,

                               Plaintiff,

         -v-
                                                        CIVIL ACTION NO.: 20 Civ. 1389 (SLC)
THE LONG ISLAND RAILROAD COMPANY,
                                                                         ORDER
                               Defendant.

SARAH L. CAVE, United States Magistrate Judge.

         The Court having been advised (Docket No. 21) that all claims asserted herein have been

settled in principle, it is ORDERED that the above-entitled action be and is hereby dismissed and

discontinued without costs, and without prejudice to the right to reopen the action within thirty

days of the date of this Order if the settlement is not consummated.

         To be clear, any application to reopen must be filed within thirty days of this Order; any

application to reopen filed thereafter may be denied solely on that basis. Further, if the parties

wish for the Court to retain jurisdiction for the purposes of enforcing any settlement agreement,

they must submit the settlement agreement to the Court within the same thirty-day period to

be “so ordered” by the Court.

         Any pending motions are moot. All conferences are vacated. The Clerk of Court is

directed to close the case.


Dated:          New York, New York
                November 10, 2020

                                                     SO ORDERED
